Exhibit 10.1

 

[RLJ LODGING TRUST LETTERHEAD]

 

April 25, 2016

 

By Hand Delivery

 

Thomas J. Baltimore, Jr.

c/o RLJ Lodging Trust

3 Bethesda Metro Center, Suite 1000

Bethesda, Maryland 20814

 

Dear Tom:

 

The Board of Trustees (the “Board”) of RLJ Lodging Trust (the “Company”) has
received the notice of your resignation from all positions held with the Company
and any direct or indirect subsidiary or affiliate of the Company, including as
President and Chief Executive Officer of the Company, as a trustee of the
Company and as a trustee, director or officer of any of the Company’s direct or
indirect subsidiaries, effective as of May 11, 2016 (the “Resignation Date”). 
This letter is to confirm the Board’s acceptance of your resignation and to
memorialize the terms that you, the Company and RLJ Lodging Trust, L.P. (the
“Operating Partnership”) have agreed regarding your cessation of employment on
the Resignation Date.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in that certain Employment
Agreement, dated as of May 14, 2015, by and among you, the Company and the
Operating Partnership (the “Employment Agreement”).

 

1.             Waiver of Restriction on Competition.  Each of the Company and
the Operating Partnership hereby agrees to waive the “Restriction on
Competition” covenant set forth in Section 8(a) with respect to your employment
with Hilton Worldwide, Inc. or one of its subsidiaries or affiliates.  Except as
set forth in the preceding sentence, all of the provisions set forth in
Section 7 and Section 8 of the Employment Agreement, including, without
limitation, the “Non-Solicitation of Clients” covenant set forth in
Section 8(b) and the “Non-Solicitation of Employees” covenant set forth in
Section 8(c), shall remain in full force and effect and shall terminate in
accordance with the terms of the Employment Agreement on the date that is
twenty-four (24) months after the Resignation Date.

 

2.             Waiver of Notice of Termination.  Each of the Company and the
Operating Partnership hereby agrees to waive the requirement set forth in
Section 5(b) of the Employment Agreement that written notice must be given by
you to the Company thirty (30) days prior to the termination by you of the
Employment Agreement.

 

3.             Effect of Termination of Employment.  You are terminating your
employment without Good Reason pursuant to Section 5(b) of the Employment
Agreement.  As a result, upon termination of your employment you are entitled to
the following pursuant to Section 6(a) of the Employment Agreement:  (i) payment
of any unpaid portion of your Base Salary through the Resignation Date;
(ii) reimbursement for any outstanding reasonable business expense you have
incurred in performing your duties under the Employment Agreement in accordance
with Company policy; (iii) continued insurance benefits to the extent required
by law; and (iv) 

 

1

--------------------------------------------------------------------------------


 

payment of any vested but unpaid rights as may be required independent of the
Employment Agreement by the terms of any bonus or other incentive pay or equity
plan, or any other employee benefit plan or program of the Company.  The Company
will make any required payment within ten (10) business days of the Resignation
Date.  For the avoidance of doubt, any unvested rights under any bonus or other
incentive pay or equity plan of the Company, including any unvested restricted
common shares of beneficial interest of the Company shall be forfeited on the
Resignation Date.

 

4.             Waiver and Release.  Subject to the second sentence of this
Section 4, you, on your own behalf and on behalf of your heirs, executors,
administrators, attorneys and assigns, hereby unconditionally and irrevocably
release, waive and forever discharge the Company, the Operating Partnership and
each of their affiliates, parents, successors, predecessors, and the
subsidiaries, directors, trustees, owners, members, shareholders, officers,
agents, and employees of the Company, the Operating Partnership and their
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of this Agreement, concerning your employment or separation from
employment.  Subject to the second sentence of this Section 4, this waiver and
release includes, but is not limited to, any payments, benefits or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended, and all other employment discrimination laws whatsoever as may
be created or amended from time to time); any claim arising under any state or
local laws, ordinances or regulations (including, but not limited to, any state
or local laws, ordinances or regulations requiring that advance notice be given
of certain workforce reductions); and any claim arising under any common law
principle or public policy, including, but not limited to, all suits in tort or
contract, such as wrongful termination, defamation, emotional distress, invasion
of privacy or loss of consortium.  Notwithstanding any other provision of this
Agreement to the contrary, this Agreement does not encompass, and you do not
release, waive or discharge, the obligations of the Company or the Operating
Partnership (a) to make the payments and provide the other benefits contemplated
by the Employment Agreement and set forth in Section 3 above, or (b) under any
restricted stock agreement, option agreement or other agreement pertaining to
your equity ownership, or (c) under any indemnification or similar agreement or
indemnification under the Declaration of Trust, Amended and Restated Agreement
of Limited Partnership, Bylaws or other governing instruments of the Company and
the Operating Partnership.  You understand that by signing this Agreement, you
are not waiving any claims or administrative charges which cannot be waived by
law.  You are waiving, however, any right to monetary recovery or individual
relief should any federal, state or local agency (including the Equal Employment
Opportunity Commission) pursue any claim on your behalf arising out of or
related to your employment with and/or separation from employment with the
Company and the Operating Partnership.  You further agree without any
reservation whatsoever, never to sue the Employer or become a party to a lawsuit
on the basis of any and all claims of any type lawfully and validly released in
this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.             No Known Claims. Each of the Company and the Operating
Partnership hereby confirms that as of the date hereof, (i) there are no known
losses or claims against you by the Company or the Operating Partnership arising
out of or in connection with the Employment Agreement, and (ii) neither the
Company nor the Operating Partnership has knowledge of any facts or
circumstances that would give rise to a loss or claim against you by the Company
or the Operating Partnership under the terms of the Employment Agreement.

 

6.             Acknowledgements.

 

(a)           You acknowledge and agree that the payments provided under
Section 3 of this Agreement are in full and complete satisfaction of any and all
compensation or benefits due to you from the Company and the Operating
Partnership, whether for services provided or otherwise, through the Resignation
Date and that, except as expressly provided under this Agreement, no further
compensation or benefits of any kind are owed or will be paid to you.  Your
participation in all employee benefit plans and programs of the Company will end
as of the Resignation Date, in accordance with the terms of those plans and
programs.

 

(b)           You are hereby advised in writing to consult an attorney before
signing this Agreement.

 

(c)           You have relied solely on your own judgment and/or that of your
attorney regarding the consideration for and the terms of this Agreement and are
signing this Agreement knowingly and voluntarily of your own free will.

 

(d)           You are not entitled to the waivers set forth in Sections 1 and 2
of this Agreement unless you agree to and honor the terms of this Agreement.

 

(e)           You have read and understand the Agreement and further understand
that, subject to the limitations contained herein, it includes a general release
of any and all known and unknown, foreseen or unforeseen claims presently
asserted or otherwise arising through the date of his signing of this Agreement
that you may have against the Employer.

 

(f)            No statements made or conduct by or on behalf of the Company or
the Operating Partnership has in any way coerced or unduly influenced you to
execute this Agreement.

 

Formalities aside, I want to take this opportunity to thank you for all of your
efforts on behalf of the Company and to wish you well in your future endeavors.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

RLJ Lodging Trust

 

 

 

By:

/s/ Robert L. Johnson

 

Name: Robert L. Johnson

 

Title: Executive Chairman of the Board of Trustees

 

 

 

RLJ Lodging Trust, L.P.

 

By: RLJ Lodging Trust, its general partner

 

 

 

By:

/s/ Robert L. Johnson

 

Name: Robert L. Johnson

 

Title: Executive Chairman of the Board of Trustees

 

Agreed and accepted as of this

25th day of April, 2016:

 

/s/ Thomas J. Baltimore, Jr.

 

Thomas J. Baltimore, Jr.

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------